Eustis, J.,

delivered the opinion of the court.
The appellee, Elisha Crocker, the holder of a promissory note of the insolvent, bearing a mortgage, applied to the judge of the court below, to be recognized as a mortgage creditor of the insolvent, and to be paid accordingly. The judge.gave an order that he be recognized as a mortgage creditor of the insolvent. We are of opinion, that no appeal will lie from this order. It is merely provisional. It does not prevent the claim of the creditor from being contested on the tableau of distribution.
The appeal is therefore dismissed, with costs.